IN THE SUPREME COURT OF THE STATE OF NEVADA


                    VICTOR TAGLE,                                           No. 69517
                                               Appellant,
                                  vs.
                    U. STORE; DAVID HARMONSON; AND
                                                                                    FILED
                    DONNA TENNY,                                                    JAN 2 8 2016
                                       Respondents.                                 TRACE K. LINDEMAN
                                                                                 CLERK 5/ SUPREME COURT

                                             ORDER DISMISSING APPEAL                  DEPUTY CLERK


                                    This is an appeal from an order dismissing appellant's
                    complaint. Eighth Judicial District Court, Clark County; James Crockett,
                    Judge.
                                    Our review of the documents submitted to this court pursuant
                    to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of
                    appeal appears to be prematurely filed, before the entry of a final written
                    judgment, and is therefore of no effect.    See NRAP 4(a)(1); Rust u. Clark
                    Cty. School District, 103 Nev. 686, 747 P.2d 1380 (1987) (explaining that a
                    minute order is ineffective for any purpose and cannot be appealed).
                    Accordingly, we conclude that we lack jurisdiction and we
                                    ORDER this appeal DISMISSED. 1



                                               Hardesty


                       agC16
                    Saitta                                      Pickering

                             1 In
                              light of our order, appellant's motion filed on January 13, 2016,
                    is denied as moot.


SUPREME COURT
        OF
     NEVADA


(0) 1947A     4PP
             41
                                                                                        14,- 029 no
                    cc: Hon. James Crockett, District Judge
                         Victor Tagle
                         Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA


03) 1947A A047.29                                     2